DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11, 13-22 in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the ground(s) that it is not a serious burden to search for Group III drawn to the method of claims 24-29.  This is not found persuasive because this area of the art is crowded space, where functionality would require further searching into areas not covered by the device itself. Further, the independent claims 1 and 13 are not limited to just pivoting parts or simply moving parts for pouring/venting methods (further the devices of claims 1 and 13 include additional features not recited in the method thus providing for different method of using said features). Further, there is additional methods related to this device such as assembly, refilling, and/or other use methods related to use of features not introduced in the method claims but found in the product claims.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments, filed 06/27/2022, with respect to claims 12 and 23 being a separate group from that of Group I have been fully considered and are persuasive.  The restriction of claims 12 and 23 has been withdrawn, and claims 12 and 23 have been rejoined into elected Group I for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (US Patent No. 9,908,687).
Re: Claim 1, Chiou discloses the claimed invention including a lid for a drinking vessel, the lid comprising:
a lid base (40) defining a vent opening (20) therethrough (Fig. 8-9);
a movable arm (66) coupled to the lid base (Fig. 8-9); and
an actuator (42, 46) accessible from an exterior (42) of the lid base (Fig. 9),
wherein the movable arm is movable between a sealed position, in which the vent opening is sealed (Fig. 8 depicts sealed position), and a venting position, in which the vent opening is not sealed (Fig. 9 depicts venting position),
wherein the movable arm is biased (62) toward the sealed position (Fig. 8, Col. 7, lines 1-8, biased closed)
wherein the actuator is movable between a first position (Fig. 8) and a second position (Fig. 9), and
wherein the movable arm moves from the sealed position to the venting position in response to the actuator moving from the first position to the second position (Depicted in Figs. 8-9).
Re: Claim 2, Chiou discloses the claimed invention including the actuator is biased toward the first position, and wherein the movable arm automatically moves from the venting position to the sealed position in response to the actuator moving from the second position to the first position (Col. 7, lines 1-8, biased closed, biased toward sealed).
Re: Claim 3, Chiou discloses the claimed invention including the movable arm defines a first surface (74), wherein the actuator defines a second surface (52) (Fig. 8-9), and wherein when the actuator moves from the first position to the second position, the second surface engages the first surface (Fig. 9 depicts integral engagement), causing the first surface and a sealing portion (72) of the movable arm to move in a direction away from the vent opening, thereby unsealing the vent opening (Depicted in Fig. 9, when sealing portion moves inward away from the vent opening it is unsealed and opened).
Re: Claim 4, Chiou discloses the claimed invention including at least one of the first surface or the second surface is ramped (Figs. 8-9 depict these surfaces as ramped), and wherein the second surface engages the first surface by sliding against it (Fig. 9 depicts the second surface sliding against it).
Re: Claim 5, Chiou discloses the claimed invention including the movable arm pivots about an axis (114) to move between the sealed position and the venting position (Depicted in Figs. 10-11, pivoting movement about axis), and wherein the first surface and the sealing portion of the movable arm are both located on the same side of the movable arm relative to the axis (Fig. 11 depicts seal and first surface on same side of the movable member).
Re: Claim 6, Chiou discloses the claimed invention including the actuator is movable between a locked position, in which the actuator is inhibited from moving to the second position, and an unlocked position, in which the actuator is not inhibited from moving to the second position (Col. 10, lines 52-65, locked the actuator)
Re: Claim 7, Chiou discloses the claimed invention including in the locked position the actuator inhibits movement of the movable arm away from the sealed position (Col. 10, lines 52-65, locked the actuator, thus inhibiting all movement).
Claim(s) 1, 2, 3, 5, 8, 9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain et al. (US 2014/0263476 A1).
Re: Claim 1, Blain discloses the claimed invention including a lid for a drinking vessel, the lid comprising:
a lid base (15)defining a vent opening (40) therethrough (Fig. 13);
a movable arm (48) coupled to the lid base (Fig. 13); and
an actuator (50) accessible from an exterior of the lid base (Fig. 13),
wherein the movable arm is movable between a sealed position, in which the vent opening is sealed (Fig. 14 depicts sealed position), and a venting position, in which the vent opening is not sealed (Fig. 17 depicts venting position),
wherein the movable arm is biased (116) toward the sealed position (Fig. 14, Para. 72, biased closed)
wherein the actuator is movable between a first position (Fig. 14) and a second position (Fig. 15), and
wherein the movable arm moves from the sealed position to the venting position in response to the actuator moving from the first position to the second position (Depicted in Figs 14-15).
Re: Claim 2, Blain discloses the claimed invention including the actuator is biased toward the first position, and wherein the movable arm automatically moves from the venting position to the sealed position in response to the actuator moving from the second position to the first position (Para. 72, biased toward sealed).
Re: Claim 3, Blain discloses the claimed invention including the movable arm defines a first surface, wherein the actuator defines a second surface (Fig. 14, first surface defined at opposite side of the 48 arrow in this figure and the second surface defined at 50 arrow in this figure), and wherein when the actuator moves from the first position to the second position, the second surface engages the first surface (Fig. 14 depicts integral engagement), causing the first surface and a sealing portion (128) of the movable arm to move in a direction away from the vent opening, thereby unsealing the vent opening (Depicted in Fig. 15).
Re: Claim 5, Blain discloses the claimed invention including the movable arm pivots about an axis (30) to move between the sealed position and the venting position (Depicted in Figs. 14-15, pivoting movement about axis), and wherein the first surface and the sealing portion of the movable arm are both located on the same side of the movable arm relative to the axis (Fig. 14 depicts seal and first surface on same side of the movable member).
Re: Claim 8, Blain discloses the claimed invention including a cap (46) movable between a closed position and an open position,
wherein the movable arm is movable between the sealed position and the venting position by pivoting about an axis (130),
wherein the movable arm has a first portion extending on a first side of the axis,
wherein the movable arm has a second portion (124) extending on a second side of the axis, and
wherein when the cap moves from the closed position to the open position, a portion of the cap engages the second portion of the movable arm, causing the movable arm to pivot into the venting position (Para. 74, moves to venting position as cap moves to open position).
Re: Claim 9, Blain discloses the claimed invention including open position the cap holds the movable arm in the venting position (Para. 78, movable arm held in venting position).
Re: Claim 13, Blain discloses the claimed invention including a lid for a drinking vessel, the lid comprising:
a lid base (15) defining a vent opening (40) therethrough (Figs. 13-15);
a vent sealing member (128) movably coupled to the lid base and movable between a sealed position, in which the vent sealing member seals the vent opening (Depicted in Fig. 14), and a venting position, in which the vent sealing member does not seal the vent opening (Depicted in Fig. 15); and
a cap coupled to the lid base and movable between a closed position and an open position,
wherein, in response to the cap moving from the closed position to the open position, the vent sealing member moves from the sealed position to the venting position, and
wherein the cap (46) is movable relative to the vent sealing member (Depicted in Figs. 15-18).
Re: Claim 14, Blain discloses the claimed invention including the vent sealing member is maintained in the venting position while the cap is in the open position (Para. 75, maintained in open position with cap), and wherein the vent sealing member moves to the sealed position in response to the cap moving from the open position to the closed position (Para. 80, when the cap closes the vent is sealed).
Re: Claim 15, Blain discloses the claimed invention including the vent sealing member is biased toward the sealed position. (Para. 72, biased toward sealed).
Re: Claim 16, Blain discloses the claimed invention including a movable arm (48) pivotably coupled to the lid base about an axis (30),
wherein the vent sealing member is coupled to the movable arm (Fig. 14), and
wherein when the cap moves from the closed position to the open position, a portion of the cap engages (at 124) the movable arm and causes the movable arm to pivot about the axis, thereby moving the vent sealing member from the sealed position to the venting position (Figs. 14 to 15 depict the cap and vent sealing member moving both from closed to open positions).
Re: Claim 17, Blain discloses the claimed invention including the movable arm has a first portion extending on a first side of the axis (Fig. 14, first side facing in),
wherein the movable arm has a second portion (at 124) extending on a second side of the axis (Fig. 14, Para. 74, second side facing out, moves to venting position as cap moves to open position),
wherein the vent sealing member is coupled to the first portion of the movable arm (Fig. 14, vent sealing member on first side), and
wherein when the cap moves from the closed position to the open position, the portion of the cap engages the second portion of the movable arm (Figs. 14 to 15 depicts at second portion the cap is pulled to open position by engagement with movable arm).
Re: Claim 18, Blain discloses the claimed invention including the portion of the cap remains engaged with the movable arm while the cap is in the open position, thereby maintaining the vent sealing member in the venting position while the cap is in the open position (Para. 78, movable arm held in venting position).
Re: Claim 19, Blain discloses the claimed invention including to move the cap between the open position and the closed position, the cap pivots about a second axis (124 also defines a second axis) (From Fig. 18 to Fig. 14, requires that the cap pivots around a second axis to be positioned back into the closed position).
Re: Claim 20, Blain discloses the claimed invention including a drinking spout (32) defining a drinking passageway (16) through the lid base,
wherein, in the closed position, a sealing portion (122) of the cap seals the drinking passageway (Fig. 14), and
wherein the sealing portion of the cap is disposed on an opposite side (52) of the cap as the portion (at 124) of the cap that engages the movable arm, relative to the second axis (Fig. 18 depicts the sealing portion opposite to the movable arm engagement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2014/0263476 A1) as applied to claims 1 above, and further in view of Chiou et al. (US Patent No. 9,908,687).
Re: Claim 6-7, Blain discloses the claimed invention except a lock for keeping the lid in the first position. However, Chiou teaches the actuator is movable between a locked position(Depicted in Fig. 23), in which the actuator is inhibited from moving to the second position, and an unlocked position (Depicted in Fig. 22), in which the actuator is not inhibited from moving to the second position, and in the locked position the actuator inhibits movement of the movable arm away from the sealed position (Figs. 22-23, Col. 12 & 13, lines 63-67 & 9-13, actuator prevented from movement thus unable to move the movable arm). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include ab actuator with locked and unlocked position as taught by Chiou, since such a modification prevents inadvertent actuation of the device thereby preventing leaks and exposure of the internal product from external exposure when not in use those prolonging the shelf life of the product therein
Claim(s) 10-12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blain et al. (US 2014/0263476 A1) as applied to claims 1 and 13 above, and further in view of Coon et al. (US 2017/0253396 A1).
Re: Claim 10 and 21, Blain discloses the claimed invention including a drinking spout (38) defining a drinking passageway (16) through the lid base (Fig. 15), and a cap (46) movable between a closed position, in which the drinking passageway is sealed (Fig. 14), and an open position, in which the drinking passageway is not sealed (Fig. 15) except for a straw. However, Coon teaches a straw (42) extending away from the lid base in fluid communication with the drinking passageway (Figs 5A-5C depicts straw may be used or not based on preference).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a straw as taught by Coon since Coon states in paragraph 35 that such a modification places the straw closer to the users mouth for easy drinking while also allowing the user to completely empty the container of fluid by forming a natural sump and extending the straw therein. 
Re: Claim 11 and 22, Blain discloses the claimed invention including the drinking passageway and the vent opening are the only openings through the lid base configured to open to an interior space of a container (102)when the lid is attached to the container (Fig. 15 depict the drink passageway and vent openings being the only openings into container).
Re:  Claim 12 and 23, A drinking vessel comprising the lid of claim 10; and a container (102), wherein the lid is configured to attach to the container to close an interior space of the container (Fig. 15), and in view of Coon wherein, when the lid is attached to the container, the straw extends into the interior space of the container (Figs 5C depicts straw extending into the interior of the container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sigenthaler, Hawes, Meyers, Choltco-Devlin, Sims, and Lane are sited disclosing lid structures with actuators for opening venting and/or fluid outlets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754